Citation Nr: 0515343	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection on a presumptive basis 
for a chronic cough due to ionizing radiation. 

2.  Entitlement to service connection on a presumptive basis 
for impotency due to ionizing radiation. 

3.  Entitlement to service connection on a presumptive basis 
for physical body weakness due to ionizing radiation. 

4.  Entitlement to service connection on a presumptive basis 
for heart disease due to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied, on a 
presumptive basis, the veteran's claims of entitlement to 
service connection for a chronic cough, heart disease, 
impotency, and physical body weakness due to ionizing 
radiation.

In Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994),the 
United States Court of Appeals for the Federal Circuit held 
that statutory and regulatory provisions regarding service 
connection for radiogenic diseases do not operate to exclude 
the traditional (direct incurrence) approach.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).  The RO 
has yet to adjudicate entitlement to service connection for a 
chronic cough, heart disease, impotency, and physical body 
weakness on a direct basis.  Therefore, because these issues 
are not developed or certified for appellate review, they are 
referred to the RO for appropriate action. 

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran's chronic cough, impotency, and physical body 
weakness are not diseases entitled to a presumption of 
service incurrence because of in service exposure to ionizing 
radiation.

CONCLUSION OF LAW

A chronic cough, impotency, and physical body weakness may 
not be presumed to have been incurred in military service due 
to in-service exposure to ionizing radiation as a matter of 
law.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.311, 3.312, 3.326 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his chronic cough, impotency, and 
physical body weakness were caused by his exposure to 
radiation while stationed in Nagasaki from September 1945 to 
June 1946 with the Sixth Marines.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

Service connection is granted for a disease incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred or aggravated there.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for a radiogenic disease may normally be 
established in a number of ways.  However, because the RO 
limited the scope of its February 2003 rating decision to 
presumptive service incurrence only, the Board must limit the 
scope of this decision to that extent.

In this regard, if a veteran participated in service in a 
radiation-risk activity (as defined by statute and 
regulation) and, after service, developed one of certain 
enumerated cancers, it will be presumed that the cancer was 
incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).

Likewise, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

The Board has carefully reviewed this appeal under these 
legal theories.  However, service connection for each of 
these disorders under a presumptive theory of entitlement due 
to ionizing radiation exposure must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit). 

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), if a 
veteran participated in service in a radiation-risk activity 
and subsequently develops a disease listed in the regulation, 
the disease is presumed to be due to the radiation-risk 
activity.  Recognized radiation-risk activities include 
participation in the occupation of Nagasaki between certain 
dates.  Notably, however, the list of diseases specific to 
radiation-exposed veterans, and for which service connection 
may be granted by presumption pursuant to 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d), does not include any 
claimed disorder.  

Because none of the claimed disorders is listed at 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), even though the 
veteran participated in service in a "radiation-risk 
activity" as that term is defined by applicable law because 
of his participation in the occupation of Nagasaki, his 
chronic cough, impotency, and physical body weakness are not 
diseases that can be presumptively service connected by dint 
of any in-service participation in a radiation-risk activity.  
Consequently, as a matter of law, service connection cannot 
be granted here on a presumptive basis pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Sabonis.

The provisions of 38 C.F.R. § 3.311 do not create a 
presumption for service connection.  Rather, this regulation 
merely provides special procedures for evidentiary 
development and adjudication of a claim when the veteran 
either presents medical evidence of having one of the 
specifically enumerated cancers or when he presents 
scientific evidence that a current disability is related to 
ionizing radiation exposure.  A chronic cough, impotency, and 
physical body weakness are not specifically enumerated 
diseases under 38 C.F.R. § 3.311, and neither the veteran nor 
his representative have provided VA with any competent 
evidence that any of these problems are related to ionizing 
radiation exposure.  Consequently, as a matter of law, VA has 
no duty to develop these claims in accordance with the 
provisions of 38 C.F.R. § 3.311 and service connection may 
not be granted in reliance on this regulation.  Id.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative written 
statements to the RO.  While lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability, Caldwell v. Derwinski, 1 Vet. App. 466 (1991), 
lay statements as to the origins of the veteran's 
disabilities are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective evidence of record as outlined above.  

The benefits sought on appeal are denied.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), because the decisions 
are mandated because of a failure to meet a basic 
prerequisite for presumptive service connection, the Board is 
entitled to go forward with adjudication of the claims 
regardless of whether or not VA provided adequate notice and 
assistance as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Further discussion of the VCAA is not required.


ORDER

Presumptive service connection for a chronic cough, 
impotency, and physical body weakness due to ionizing 
radiation, is denied 




REMAND

As to entitlement to service connection for heart disease on 
a presumptive basis, the May 2005 Informal Hearing 
Presentation included scientific evidence that heart disease 
may be related to exposure to ionizing radiation.  Therefore, 
38 C.F.R. § 3.311(b)(4) applies and a remand to undertake the 
development outlined in 38 C.F.R. § 3.311, including 
obtaining a dose estimate and a VA opinion, is required.  
38 U.S.C.A. § 5103A(d) (West 2002).

Next, while the veteran claims that heart disease was caused 
by exposure to radiation while stationed in Nagasaki from 
September 1945 to June 1946 with the Sixth Marines, the 
record is devoid of relevant medical evidence between his 
1946 separation from military service and 2000.  Therefore, 
on remand, the veteran should be invited to secure and file 
with VA any relevant medical evidence.  38 U.S.C.A. 
§ 5103A(b) (West 2002).

Therefore, this issue is REMANDED for the following:

1.  The RO should undertake the 
development outlined in 38 C.F.R. 
§ 3.311, including obtaining a dose 
estimate from the Department of Defense.  
As to the dose estimate, if the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant notified in writing.

2.  The RO should contact the veteran and 
notify him that the record does not 
include any relevant medical records 
between 1946 and 2000 which pertain to 
heart disease, and invite him to identify 
the location of any such records.  

3.  If additional evidence or information 
received, or identified by the veteran 
and not received, triggers a need for 
further development, assistance or notice 
under the VCAA, to include providing the 
claimant with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

4.  After completion of the foregoing, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran's claims folder to be reviewed by 
a cardiologist.  Based on a review of the 
claims folder and the studies filed by 
the veteran's representative, the 
cardiologist should address the following 
questions as to the veteran's heart 
disease:

What is the veteran's current 
diagnosis?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's heart disease was 
caused by exposure to ionizing 
radiation while stationed in 
Nagasaki from September 1945 to June 
1946?

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


